Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

EXHIBIT A
Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re:
Chapter 7
JASBIR SINGH and
BALVINDERJIT KAUR BAINS,
Case No: 8-18-75334-teg
Debtors.
~X

 

TERMS AND CONDITIONS OF SALE

1. These Terms and Conditions of Sale are promulgated in connection with the sale, by
Robert L. Pryor, Esq. (the “Trustee”), the Chapter 7 trustee of the bankruptcy estate (the “Estate”) of
Balvinderjit Kaur Bains (“Debtor”), one of the debtor in the above-captioned Chapter 7 bankruptcy
case, of Debtor’s 51% stock ownership interest (the “Interest”) in Jassi’s Tandoori Grill & Bar Inc.
(the “Corporation”), a New York corporation incorporated May 24, 2012, to Manjinder Kaur, having
an address at 85-18 241% Street, Bellrose, NY 11426 (“Offeror”) for the sum of $75,000.00 (the
“Offer”), “as is”, “where is”, without any representations or warranties whatsoever, subject to higher
and better offers, subject to an order of the Bankruptcy Court approving the sale (the “Sale Order”)
being entered in Debtor’s case, and free and clear of all liens, claims, and encumbrances
(collectively, “Liens”) against the Interest with such Liens, if any, to attach to the proceeds of sale
with the same extent, validity and priority as such Liens attached to the Interest.

2. The Sale will take place in the United States Bankruptcy Court for the Eastern District
of New York (the “Bankruptcy Court”), before the Hon. Robert E. Grossman, United States
Bankruptcy Judge, 290 Federal Plaza, Central Islip, New York 11722-9013, Room 860, on the date
and time set for the hearing on the Trustee’s motion to approve the sale (the “Sale Hearing”). The

Sale is being made pursuant to 11 U.S.C. § 363(b) and (£).

=a =

 
Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

3. In order to be permitted to bid on the Interest at the Sale Hearing, prior to the
commencement of the Sale Hearing, each prospective bidder, other than Offeror, must deliver to the
Trustee, by certified check, bank check or wire transfer, the amount of Eighty Thousand Dollars
($80,000.00) (the “Qualifying Deposit”) payable to Robert L. Pryor, Esq. Chapter 7 Trustee, which
amount shall serve as a partial good faith deposit against payment of the purchase price by such
competing bidder as the Trustee determines to have made the highest or best bid for the Property (the
“Successful Bidder”). At the Sale Hearing, the Successful Bidder must execute, and thereby agree to
be bound to (i) these Terms and Conditions of Sale, and (ii) a Memorandum of Sale in the form
annexed hereto. Except with respect to a defaulting “Successful Bidder” (as defined herein), at the
conclusion of the Sale, the Trustee or his representative will return the Qualifying Deposits to all
other bidders.

4. The Successful Bidder must pay the balance of the Purchase Price for the Interest (the
difference between the amount of the successful bid and the Deposit) to the Trustec, by certified
check, bank check, or wire transfer at the closing of title to the Interests (the “Closing”). The
Successful Bidder must close title to the Interest at a date that is no more than seven (7) days after
the entry of the Sale Order by the Bankruptcy Court, TIME BEING OF THE ESSENCE as to the
purchaser, although such date may be extended solely by the Trustee.

5. The Closing shall take place at the offices of the attorneys for the Trustee, Pryor &
Mandelup LLP, 675 Old Country Road, Westbury, New York, 11590.

6. The Successful Bidder shall pay any County or Stato, or other transfer taxes incurred
by Debtor’s Estate from the transfer of the Interest at the Closing.

7. In connection with the Closing and Closing Date, the Successful Bidder is hereby
given notice that Time is of the essence against the Successful Bidder and _ the failure of the

-2-

 
Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

Successful Bidder to close for any reason whatsoever (except as otherwise provided below

     

 

Bidder’s right to acquire the Interests under these Terms and Conditions of Sale. The

Successful Bidder shall be obligated to close title to the Interest and there is no contingency of any
kind or nature that will permit the Successful Bidder to cancel or avoid its obligation under these
Terms of and Conditions of Sale other than the Trustee’s inability to deliver a Trustee’s Bill of Sale
for the Interest. The Trustee shall have no obligation whatsoever to deliver originals or copies of any
documents evidencing or constituting the Interest. The Sale of the Interest is expressly made subject
to all applicable agreements, including without limitation, any certificate of incorporation, by-laws,
shareholder agreement, or other agreements, if any, applicable to the Interest.

8. The Successful Bidder must demonstrate, to the sole satisfaction of the Trustee or the
Court, as the case may be, evidence of its ability to conclude the transaction upon these Terms and
Conditions of Sale, without delay. The Trustee reserves the right to reject any offeror, who in the
sole discretion of the Trustee, the Trustee believes is not financially capable of consummating the
purchase of the Interest. Expenses incurred by the Offeror, Successful Bidder, or any competing
bidder concerning any due diligence, shall be the sole responsibility of such Offeror/bidder,
and under no circumstances shall the Trustee or the Estate or the Trustee’s professionals be
responsible for, or pay, such expenses.

9. Th the event that the Successful Bidder for the Interest fails to tender the payment of
the balance of the Purchase Price on the Closing Date, or otherwise timely perform any of its
obligations under these Terms and Conditions of Sale, the Trustee, at his sole option, shall be

authorized to sell the Interest to the second highest bidder (the “Back-Up Bidder”) without any

-i-

 
Case 8-18-75334-reg Doc67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

further notice or order, without giving credit for the Deposit forfeited by the Successful Bidder, and
upon such other terms and conditions as the Trustee deems appropriate, and the Back-Up Bidder
shall become the Successful Bidder and shall be obligated to close the Sale of the Interest on these
Terms and Conditions of Sale except as to the amount of the Offer which shall be the last and
highest amount bid by the Back-Up Bidder at the Sale Hearing and except as to the Closing Date
which shall be not later than ten (10) days after notice from the Trustee to the Back-Up Bidder (the
“Back-Up Bidder Closing Date”). Should the Back-Up Bidder fail to close on the Interest on or
before the Back-Up Bidder Closing Date, the Trustee shall be authorized to sell the Interest to the
next highest or best bidder, without any further notice or order, and without giving credit for the
Deposits forfeited by the Successful Bidder and the Back-Up Bidder.

10.  Inconnection with the Closing and the Back-Up Closing Date, the Back-Up Bidder is
Bidder and the failure of

hereby given notice that Time is of the essence a ainst the Back- U

  

 
 
       

   

the Back-Up Bidder to close for any reason whatsoever (except as otherwise provided below
including its failure ta pay the balance of the Purchase Price on the Back-Up Closing Date, will
liquidated damages and the termination of the

-resulé in the Trustee retaining the Deposit as

Back-Up Bidder’s right to acquire the Interests under these Terms and Conditions of Sale.
11. The Offeror and all bidders will be bound by these Terms and Conditions of Sale.
12. The Interest is being sold “AS IS” “WHERE IS”, “WITH ALL FAULTS”, without
any representations, covenants, guarantees or warranties of any kind or nature whatsoever. The
Trustee and the Trustee’s professionals have not made and do not make any representations or
warranties as to the assets, liabilities, legal status, contracts, business and/or financial condition of
the Corporation, the value of the Interest, the percentage ownership interest in the Corporation

represented by the Interest or as to any other matter or thing affecting or related to the Interest or this

-4-

 
Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

Sale, which might be pertinent to the purchase of the Interest, except that, upon information and
belief, the Interest consists of 100 shares of the common stock of the Corporation representing 50%
of the issued and outstanding shares of common stock of the Corporation and the remaining 50% of
the issued and outstanding shares of common stock of the Corporation. Each bidder hereby
expressly agrees and acknowledges that no such representations or warranties have been made. The
Trustee is not liable or bound in any manner by expressed or implied warranties, guaranties,
promises, statements, representations or information pertaining to the Interests, made or furnished by
the Trustee or any other person or professional representing or purporting to represent the Trustee
unless such warranties, guaranties, promises, statements, representations or information are expressly
and specifically set forth in writing by the Trustee in these Terms and Conditions of Sale of in a
written amendment thereto. The Offeror and all bidders acknowledge that they have conducted their
own due diligence in connection with the Interest, and are not relying on any information provided
by the Trustee, the Estate or the Trustee’s professionals.

13. The Trustee shall convey the Interest by delivery of a Trustee’s Bill of Sale.

14. Neither the Trustee, Trustee’s counsel nor the Estate shall be liable or responsible for
the payment of fees of any broker. The only commissions that the Estate may be liable for are those
of the Trustee.

15. Nothing contained in these Terms and Conditions of Sale is intended to supersede or
alter any provisions of Title 11 of the United States Code (the “Bankruptcy Code”) or otherwise
interfere with the jurisdiction of the Bankruptcy Court. All of the terms and conditions set forth in
these Terms and Conditions of Sale are subject to modification as may be directed by the Trustee or
by the Court. The Trustee reserves the right to modify these Terms and Conditions of Sale at the

Sale Hearing or thereafter to maintain consistency with the provisions of the Bankruptcy Code and/or

-5-
Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

prior orders of the Court, the Sale Order, and/or in furtherance of the Sale of the Interest. The
Trustee reserves his right to withdraw the Interest from sale, either prior or subsequent to the Sale
Hearing, for any reason whatsoever, as he deems necessary or appropriate.

16. These Terms and Conditions of Sale will be read into the record, or specifically
incorporated by reference, at the Sale Hearing. By making a bid for the Interest, all bidders will be
deemed to have acknowledged having read these Terms and Conditions of Sale and to have agreed to
be bound by them.

17. Ifthe Trustee is unable to deliver title to the Interest in accordance with these Terms
and Conditions of Sale for any reason whatsoever, his only obligation will be to refund the Deposit,
to the Successful Bidder, and upon such refund, the Successful Bidder will have no claim or recourse
against the Trustee, the Trustee’s professionals or the Estate.

18. The Sale of the Interest is subject to confirmation by the Trustee. The Trustee or
the Trustee’s attorney shall notify the Successful Bidder whether the Sale is confirmed. The
Bankruptcy Court shall determine any disputes concerning the Sale of the Interest. At the Sale
Hearing, the Successful Bidder shall duly execute and deliver to the Trustee’s counsel a copy of

these Terms and Conditions of Sale and a Memorandum of Sale in the form annexed hereto.

[This Space Intentionally Left Blank]
Case 8-18-75334-reg Doc67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

19. The Offeror consents to the exclusive jurisdiction of the Bankruptcy Court, under the
Debtor’s pending Chapter 7 case, to determine any disputes regarding the Sale of the Interest and the
Trustee’s determination of the highest and best bidder for the Interest. By participating in the Sale
Hearing and Sale, all bidders consent to the exclusive jurisdiction of the Bankruptcy Court to

determine such disputes under the Debtor’s pending Chapter 7 case.

L have read these Terms and Conditions of Sale and agree to be bound by them.

Offeror/Bidder:

Many nder lQuy Date: (Aijher 70, 2019

Name and Title:

 

 
Case 8-18-75334-reg Doc 67-3 Filed 10/31/19 Entered 10/31/19 10:25:06

MEMORANDUM OF SALE

 

The undersigned has sist day of Cc be _, 2019, agreed to purchase: all of the stock
ownership interest (the “Interest”) of Balvinderjit Kaur Bains (“Debtor”) in Jassi’s Tandoori Grill &
Bar Inc. (the “Corporation”) from Robert L. Pryor, Esq. as Chapter 7 Trustee of the bankruptcy estate
of Debtor, Case No. 8-18-75334-reg, pending in the United States Bankruptcy Court for the Eastern
District of New York, for the sum of SEVENTY FIVE THOUSAND DOLLARS ($75,000.00)

and hereby promise(s) and agree(s) to comply with the pre-fixed Terms and Conditions of
Sale of said Interest.

ManAinder auy

 

 

 

 

 

 

 

 

 

PURCHASER (Signature) PURCHASER (Signature)
Manjinder Kaur

PRINT NAME OF PURCHASER PRINT NAME OF PURCHASER
85-18 241" Street _

ADDRESS ADDRESS
Bellrose, NY_11426 |

ADDRESS ADDRESS
(247) 933-9656

TELEPHONE NUMBER TELEPHONE NUMBER

EMAIL EMAIL

Received from Manjinder Kaur the sum of $.20.000" DOLLARS, as a non-refundable deposit for the
purchase of the Interest pursuant to the Terms and Conditions of Sale.

Robert L. Pryor, Esq., Chapter 7 Trustee

Pryor & Mandelup LLP, Attomeys for the Chapter 7 Trustee
675 Old Country Road

Westbury, NY 11590

(516) 997-0999

A. Scott Mandelup, Esq., Attorney for the Trustee
E-Mail:asm@pryormandelup.com

e
with balance of $55,000 to be paid to the Trustee prior to the Sale Hearing.

-8-

 
